UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6204



WILLIAM C. BREWSTER,

                                           Petitioner - Appellant,

          versus


KEITH E. OLSON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-975-5)


Submitted:   April 7, 1998                 Decided:   June 22, 1998


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William C. Brewster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Brewster v. Olson,

No. CA-97-975-5 (S.D.W. Va. Dec. 1, 1997). Brewster’s motions for

release on bond pending appeal, to expedite appellate review, and

for appellate court review are now moot and therefore denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2